Peters, C. J.
Upon a full examination of the case, we do not see that any debatable question arises upon the exceptions, excepting that in relation to notice. Most of the requested-instructions were given either as asked for, or with proper qualification. We cannot see that any error was committed by the presiding judge in dealing with the questions presented.
It is contended by the defendants that the report of the street commissioner to the city council, dated December 17, 1881, was not admissible in evidence, as tending to show notice to the city of the alleged defect. This report declares the bridge, where the accident happened, to be decayed, rotten, and unsafe. Prior to the accident, the city printed and circulated the report. The unsafe condition of the bridge being admitted or proved, the use made by the city of the report relative to its unsafety, would seem to be quite satisfactory evidence that the city, through its municipal officers, had notice of the fact. The judge correctly ruled that it was competent evidence upon that question.
*542Smyth v. Bangor, 72 Maine, 249, relied upon by defendants, does not in any degree militate against this position. In that case, the court held that the mere declarations of a town officer were not receivable to prove notice of a defect. There the declarations stood alone, unaccompanied by any official act. Here they are made to the city, in the performance of an official duty. Thereby the city became informed of the condition of the bridge in as effectual and reliable a manner as the thing was susceptible of. The motion for new trial cannot be sustained.

Motion and exceptions overruled.

Walton, Virgin, Libbey and Symonds, JJ., concurred.